          Case 1:20-cv-00323-LY Document 101 Filed 04/23/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


 PLANNED PARENTHOOD CENTER FOR
 CHOICE, et al.,

        Plaintiffs,

        v.                                                           No. 1:20-cv-00323-LY

 GREG ABBOTT, in his official capacity as
 Governor of Texas, et al.,

        Defendants.


               NOTICE OF WITHDRAWAL OF PLAINTIFFS’ MOTION FOR
                           PRELIMINARY INJUNCTION

       Plaintiffs hereby provide notice that they are withdrawing their pending motion for a

preliminary injunction, ECF No. 7, in light of State Defendants’ representations in their opposition

to the preliminary injunction motion, see ECF No. 100. Plaintiffs intend to reach out to opposing

counsel to discuss the status of the case and will submit a proposed way forward to this Court in

short order.

Dated: April 23, 2020

                                                 Respectfully submitted,

                                                 /s/ Patrick J. O’Connell
                                                 Patrick J. O’Connell
                                                 Texas Bar No. 15179900
                                                 Law Offices of Patrick J. O’Connell PLLC
                                                 5926 Balcones Dr., Ste. 220
                                                 Austin, Texas 78731
                                                 (512) 852-5918
                                                 pat@pjofca.com

                                                 Attorney for All Plaintiffs
Case 1:20-cv-00323-LY Document 101 Filed 04/23/20 Page 2 of 4




                              Julie Murray*
                              Hannah Swanson*
                              PLANNED PARENTHOOD FEDERATION
                              OF AMERICA
                              1110 Vermont Ave., NW Ste. 300
                              Washington, D.C. 20005
                              (202) 973-4800
                              julie.murray@ppfa.org
                              hannah.swanson@ppfa.org

                              Jennifer Sandman*
                              PLANNED PARENTHOOD FEDERATION
                              OF AMERICA
                              123 William Street
                              New York, NY 10038
                              (212) 541-7800
                              jennifer.sandman@ppfa.org

                              Attorneys for Plaintiffs Planned Parenthood
                              Center for Choice, Planned Parenthood of
                              Greater Texas Surgical Health Services, and
                              Planned Parenthood South Texas Surgical
                              Center

                              Molly Duane*
                              Rabia Muqaddam*
                              Francesca Cocuzza*
                              CENTER FOR REPRODUCTIVE RIGHTS
                              199 Water St., 22nd Floor
                              New York, NY 10038
                              (917) 637-3631
                              mduane@reprorights.org
                              rmuqaddam@reprorights.org
                              fcocuzza@reprorights.org

                              Attorneys for Plaintiffs Southwestern
                              Women’s Surgery Center, Brookside
                              Women’s Medical Center PA d/b/a
                              Brookside Women’s Health Center and
                              Austin Women’s Health Center, Robin
                              Wallace, M.D., Alamo City Surgery Center
                              PLLC d/b/a Alamo Women’s Reproductive
                              Services, and Houston Women’s
                              Reproductive Services




                             2
Case 1:20-cv-00323-LY Document 101 Filed 04/23/20 Page 3 of 4




                              Stephanie Toti
                              Rupali Sharma*
                              Sneha Shah*
                              LAWYERING PROJECT
                              25 Broadway, Fl. 9
                              New York, NY 10004
                              (646) 490-1083
                              stoti@lawyeringproject.org
                              rsharma@lawyeringproject.org
                              sshah@lawyeringproject.org

                              Attorneys for Plaintiffs Whole Woman’s
                              Health and Whole Woman’s Health Alliance

                              Anjali Salvador, TX Bar No. 24110324*
                              Andre Segura, TX Bar No. 24107112*
                              ACLU FOUNDATION OF TEXAS, INC.
                              5225 Katy Freeway, Suite 350
                              Houston, TX 77007
                              Tel. (713) 942-8146
                              Fax: (713) 942-8966
                              asalvador@aclutx.org
                              asegura@aclutx.org

                              Brigitte Amiri*
                              AMERICAN CIVIL LIBERTIES UNION
                              FOUNDATION
                              125 Broad Street, 18th Floor
                              New York, NY 10004
                              Tel. (212) 549-2600
                              bamiri@aclu.org

                              Attorneys for Plaintiff Houston Women’s
                              Center

                              *Admitted Pro Hac Vice




                             3
         Case 1:20-cv-00323-LY Document 101 Filed 04/23/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I certify that on April 23, 2020, I filed a copy of the foregoing with this Court’s CM/ECF

system, which will serve a copy on the following individuals:

   Heather Gebelin Hacker                           Adam Arthur Biggs
   Andrew Bowman Stephens                           Special Litigation Counsel
   Benjamin S. Walton                               General Litigation Division
   Office of the Attorney General of Texas          P.O. Box 12548, Capitol Station
   209 W. 14th Street                               Austin, TX 78711-2548
   7th Floor                                        (512) 463-2120
   Austin, TX 78701                                 (512) 320-0667 (fax)
   (512) 836-2540                                   adam.biggs@oag.texas.gov
   (512) 474-2697 (fax)
   heather.hacker@oag.texas.gov                     David S. Lill
   andrew.stephens@oag.texas.gov                    Lill Firm, P.C.
   benjamin.walton@oag.texas.gov                    4407 Bee Caves Road
                                                    Suite 111 Building 1
   John J. Butrus, Jr.                              Austin, TX 78746
   Dallas County District Attorney's Office         (512) 330-0252
   133 N. Riverfront Blvd LB 19                     (844) 402-9814 (fax)
   Dallas, TX 75207                                 david@lillfirm.com
   (214) 653-3691
   (214) 653-2899 (fax)                             Elizabeth Murrill
   john.butrus@dallascounty.org                     Joseph Scott St. John
                                                    Louisiana Dept. of Justice
   Justin C. Pfeiffer                               1885 North Third Street
   Fort Bend County Attorney's Office               Baton Rouge, LA 70804
   401 Jackson Street                               225-456-7544
   Third Floor                                      murrille@ag.louisiana.gov
   Richmond, TX 77469                               stjohnj@ag.louisiana.gov
   (281) 341-4555
   (281) 341-4557 (fax)
   justin.pfeiffer@fortbendcountytx.gov

   Ruben Gabriel Duarte
   El Paso County Attorney's Office
   500 E. San Antonio - Rm 503
   El Paso, TX 79901
   (915) 546-2083
   rduarte@epcounty.com
                                                    /s/ Julie Murray
                                                    Julie Murray




                                               4
